AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail

UNITED STATES DlsTRICT CoURT

 

 

for the
District of Colorado
United States of America )
v. ) Case No. l:l9-mj~00096-NRN
MICHAEL DAVID MILLER § Charging District: Northern District of Ohio
Dej%ndant ) Charging District’s Case No. l:l9-cr-229-SO

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DIS'I`RICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges If the time to appear in that court has not yet been set, the
defendant must appear When notified to do so. Otherwise, the time and place to appear in that court are:

 

Place; CARL B. STOKES UNITED STATES COURTHOUSE COurtl-Oom NO,;

 

801 WEsT sUPERIoR AVE
cLEvELAND, oH 44113 216-357-7173 Date and Time: 70 'E€ fe r-

 

 

 

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court Where the
charges are pending

Date: ;/Z;g! 20(? Zv“d %€/\_~`//>Q
Jua'ge ’s signature w

U.S. Magistrate Judge N. Reid Neureiter

Printed name and title

 

